ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_04_EN.txt. 147




      DISSENTING OPINION OF JUDGE AD HOC VINUESA



   Partial agreement with certain of Court’s considerations and findings — The
dispute does not concern a confrontation between environmental protection of
shared natural resources and the right of sustainable development — Objective
and purpose of the 1975 Statute of the River Uruguay — Requirements for the
indication of provisional measures — Rights claimed to be preserved —
Urgency — Imminent threat of irreparable damage — Precautionary prin-
ciple — The Court’s power to indicate other provisional measures than the ones
requested by the Parties — Need to guarantee commitments affirmed before the
Court.

   I regret to fully disagree with the decision of the majority of the Court
in the operative part of the present Order. Even if the majority of the
Court was not persuaded to indicate the provisional measures as requested
by the Republic of Argentina, the “circumstances, as they now present
themselves to the Court” (Order, para. 87), and as argued by both
Parties, are such that the Court should have considered the indication of
alternative provisional measures in order to preserve the rights of each
Party until final judgment.

  However, I partially agree with several of the considerations and find-
ings of the majority of the Court, as follows :

   I do agree with the majority of the Court on the existence of prima
facie jurisdiction under Article 60 of the 1975 Statute.
   I do agree with the majority of the Court that the decision given in no
way prejudges the question of the jurisdiction of the Court to deal with
the merits of the case or any questions relating to the admissibility of the
Application, or relating to the merits themselves.
   I do agree with the majority’s finding that the evidence presented by
Argentina at this stage is not sufficient to prove that the authorization
and subsequent construction of the plants, in themselves, and just in
themselves, have already caused irreparable harm to the environment.
   However, I strongly disagree with the Court’s finding that the con-
struction of the plants constitutes a neutral or innocent step without legal
consequences that shall not affect the future preservation of the environ-
ment. As things stand today, and taking into account the evidence pro-
vided by both Parties, the uncertainty of a risk of an imminent threat of
irreparable harm is inexorably linked to the present and continuing con-
struction of the mills.

  I do agree with the majority of the Court when it “recognizes the con-

38

148                   PULP MILLS (DISS. OP. VINUESA)


cerns expressed by Argentina for the need to protect its natural environ-
ment and, in particular, the quality of the water of the River Uruguay”
(Order, para. 72).
   I do agree with the majority of the Court when it recalls that the Court
has had occasion in the past to stress the great significance it attaches to
respect for the environment, and when it refers in this respect to the rele-
vant paragraphs of the Advisory Opinion on the Legality of the Threat
or Use of Nuclear Weapons (I.C.J. Reports 1996 (I), pp. 241-242,
para. 29) and the Judgment in the Gabčíkovo-Nagymaros Project (Hun-
gary/Slovakia) case (I.C.J. Reports 1997, p. 78, para. 140).
   I do agree with the majority of the Court that, in proceeding with the
authorization and construction of the mills, Uruguay necessarily bears all
risks relating to any finding on the merits that the Court might later
make.
   I do agree with the majority of the Court that the construction of the
mills at the current site cannot be deemed to create a fait accompli.
   I do agree with the majority of the Court that it is not disputed
between the Parties that the 1975 Statute establishes a joint machinery
for the use and conservation of the River Uruguay and that the pro-
cedural mechanism provided for in the Statute constitutes a very impor-
tant part of the treaty régime.
   I do agree with the finding by the majority of the Court that the Parties
are required to fulfil their obligations under international law, stressing
the necessity for Argentina and Uruguay to implement in good faith the
consultation and co-operation procedures provided for by the 1975
Statute, and that CARU constitutes the envisaged forum for that pur-
pose.
   I do agree with the intention expressed by the majority of the Court to
encourage both Parties to refrain from any actions which might render
more difficult the resolution of the present dispute.
   I do agree with the majority of the Court on the legal effects attributed
to the commitments, made by the Agent of Uruguay before the Court, to
comply in full with the 1975 Statute.
   I do agree with the finding of the majority of the Court that the deci-
sion leaves unaffected the right of Argentina to submit in the future a
new request for the indication of provisional measures under Article 75,
paragraph 3, of the Rules of Court.

                                   *   *
   To my regret, I could not agree with the assessment by the majority of
the Court that the present case highlights the importance of the need to
ensure environmental protection of shared natural resources while allow-
ing sustainable economic development.
   Neither of the two Parties has addressed the present dispute as a con-
frontation between environmental protection rights, on the one hand,
and the right of States to pursue sustainable development, on the other

39

149                    PULP MILLS (DISS. OP. VINUESA)


hand. As a matter of fact, such a confrontation does not exist even in
abstract terms.
  To my understanding, and taking into account what both Parties have
argued at the stage of provisional measures, there is no doubt that the
present dispute concerns the scope of rights and duties established by the
1975 Statute of the River Uruguay, which is binding upon Argentina and
Uruguay since its entry into force on 18 September 1976.

  Uruguay has not denied the duty of the Parties to protect the environ-
ment of the River Uruguay, and Argentina, for its part, has not denied
the right of the Parties to sustainable development.
  Both Parties agreed on the need for the 1975 Statute to be fully
applied, but differed on the scope of the respective rights and duties with
regard to the implementation of
      “the joint machinery necessary for the optimum and rational utiliza-
      tion of the River Uruguay, in strict observance of the rights and
      obligations arising from treaties and other international agreements
      in force for each of the Parties” (Article 1 of the Statute).

   It is important to take into account that the Preamble of the 1975
Statute of the River Uruguay proclaimed that the Governments of Uru-
guay and Argentina were “motivated by the fraternal spirit inspiring the
Treaty concerning the Río de la Plata and the Corresponding Maritime
Boundary signed in Montevideo on 19 November 1973”.
   Under Article 1 of the 1975 Statute, the Parties also recognized that
this Statute was the result of the implementation of Article 7 of the
Treaty concerning the Boundary of the River Uruguay, signed in Monte-
video on 7 April 1961. The latter provision established the main objec-
tives and purposes of the 1975 Statute, which are no other than the joint
regulation of a régime for the navigation of the river, the conservation of
its living resources and the avoidance of pollution of the river waters.
   All the above considerations are vital for the application of the 1975
Statute in deciding the merits of the present dispute, as well as in deter-
mining the possibility for the Court to indicate provisional measures in
order to preserve the respective rights of the Parties.

                                      *
  Article 41, paragraph 1, of the Statute of the International Court of
Justice provides that :
         “The Court shall have the power to indicate, if it considers that
      circumstances so require, any provisional measures which ought to
      be taken to preserve the respective rights of either party.”
  It follows from this provision that, once the Court has satisfied itself of
the existence of its prima facie jurisdiction, it has to consider the viability

40

150                   PULP MILLS (DISS. OP. VINUESA)


of the alleged rights that need to be preserved, pending a final decision on
the merits, and determine whether provisional measures are necessary to
prevent irreparable harm to the rights that are in dispute, and that there
is a degree of urgency in indicating them. I will address these matters in
turn.

                                     *
   With regard to the rights claimed, it should be recalled that the pro-
visional measures requested by Argentina were intended to preserve
its rights under the 1975 Statute from alleged violations by Uruguay of
procedural and substantive obligations imposed on it by the Statute.

   The so-called procedural obligations under the 1975 Statute alleged
by Argentina to have been violated by Uruguay concerned the non-
implementation by Uruguay of the joint machinery that is required by
Chapter II (Arts. 7 to 12) when one party plans to carry out works
(the pulp mills) which are liable to affect navigation, the régime of the
river or the quality of its waters.
   What Argentina calls the substantive obligations under the 1975
Statute concerned the obligation not to allow any construction before
the requirements of the 1975 Statute have been met, and the obligation
not to cause environmental pollution or consequential economic or social
harm.
   Within the 1975 Statute, the relationship of obligations of a procedural
and of a substantive character is essential in the implementation of the
precautionary principle. Indeed, as clearly stated by Article 1, the joint
mechanism envisaged by the 1975 Statute is the necessary venue to obtain
an optimum and rational utilization of the River Uruguay. As explained
above, the main objectives and purposes of the 1975 Statute were pre-
determined by Article 7 of the 1961 Montevideo Treaty, which conditioned
the establishment of the future Statute to regulate the navigation of the
river, the achievement of agreements on fisheries and the achievement of
agreements to avoid water pollution. The Statute is a clear example of the
new boundary river régimes that have developed a detailed procedure of
co-operation among riparian States, in order to implement substantial
rights and obligations for the use and conservation of a shared natural
resource. The 1975 Statute constitutes the institutional expression of a
community of interests in which substantive norms and principles are
interwoven with procedural norms. Procedures and substantive rules are
melded in the accomplishment of the objective and purpose of the 1975
Statute.

   A clear distinction must be made between requests for provisional
measures which aim at preserving an alleged right, and those which, in a
sense, aim at repairing an alleged violation of a treaty obligation. In the
latter case, there is no chance to repair an alleged breach through the

41

151                    PULP MILLS (DISS. OP. VINUESA)


indication of a provisional measure without prejudging the merits. It is
obvious that such a question remains to be solved at that later stage.

   However, that does not apply for the actual and future implementation
of a joint mechanism pre-established by Chapter II of the 1975 Statute.
In this regard, the indication of provisional measures would be appro-
priate to preserve the said procedural right, as well as the substantive
right that is intrinsically associated with it under the Statute, pending a
final solution on the merits.

                                      *
   Turning now to the question of urgency, the Court, in previous cases,
has determined that it is only empowered to indicate provisional meas-
ures if there is an urgent need to prevent irreparable harm to rights that
are the subject of the dispute, before the Court has had the opportunity
to render its decision (see Passage through the Great Belt (Finland v.
Denmark), Provisional Measures, Order of 29 July 1991, I.C.J. Reports
1991, p. 17, para. 23 ; Certain Criminal Proceedings in France (Republic
of the Congo v. France), Provisional Measure, Order of 17 June 2003,
I.C.J. Reports 2003, p. 107, para. 22).
   In the present proceedings, the precedent of the Passage through the
Great Belt (Finland v. Denmark) case has been invoked to allege that the
Court should deny the indication of provisional measures, given the
absence of urgency. It is true that, in that case, the Court found that the
circumstances were not such as to require the exercise of its power under
Article 41. The Court considered that if the construction works contem-
plated by Denmark on the East Channel Bridge, which, it was claimed,
would obstruct Finland’s right of passage, had been expected to be car-
ried out prior to the decision of the Court on the merits, this might have
justified the indication of provisional measures. However, the Court,
placing on record the assurances given by Denmark that no physical
obstruction of the East Channel would occur before the end of 1994, and
considering that the proceedings on the merits in the case would, in the
normal course, be completed before that time, found that it had not been
shown that the claimed right of passage would have been infringed by
those construction works during the pendency of the proceedings (Pas-
sage through the Great Belt (Finland v. Denmark), Provisional Meas-
ures, Order of 29 July 1991, I.C.J. Reports 1991, p. 18, paras. 26-27).
   To my understanding, the simple and straightforward application
of this same criterion should have led the Court to conclude that the
requisite of “urgency” is fulfilled in the present case and that the Court
should proceed to indicate provisional measures.
   It is a fact that, at the very least, the construction and operation of the
Orion project, as confirmed by Uruguay, is expected to be carried out by
the middle of 2007, obviously prior to any decision of this Court on the
merits. Inasmuch as there are no assurances by Uruguay that the mills

42

152                   PULP MILLS (DISS. OP. VINUESA)


will not be in operation before the completion of the proceedings on the
merits in the present case, it follows that the rights the preservation of
which is requested by Argentina will be infringed by the construction
works and by the operation of the mills during the pendency of the pro-
ceedings.

                                     *
  With regard to the imminent threat of irreparable damage as a require-
ment for the indication of provisional measures, the majority of the
Court considered that
      “Argentina has not provided evidence at present that suggests that
      any pollution resulting from the commissioning of the mills would
      be of a character to cause irreparable damage to the River Uruguay”
      (Order, para. 75).
   However, as stated above, I consider that the authorization and the
construction of the mills, or future authorizations and constructions of
other plants on the River Uruguay, are neither neutral nor innocent
steps. The constructions are meant to have a direct effect, which is the
final implementation and full operation of the mills.

   In the present case, the majority of the Court has also found that
Argentina has not produced evidence to prove that the future operation
of the mills will cause irreparable harm to the environment. I completely
disagree. To reach such a conclusion, the majority of the Court should
have made explicit reference in the Order to how it evaluated the docu-
mentation produced by the Parties. What Argentina has to prove, and
what it has proved, is that the work authorizations and the actual execu-
tion of the works have generated a reasonable basis of uncertainty on the
probable negative effects to the environment of the works. This would be
no more than a direct application of the precautionary principle, which
indisputably is at the core of environmental law. In my opinion, the pre-
cautionary principle is not an abstraction or an academic component of
desirable soft law, but a rule of law within general international law as it
stands today.

   However, there is no need, in the present case, to enquire further into
the existence of a general rule of law embodying the precautionary prin-
ciple, since the said principle has, on a treaty-law basis, already been
incorporated by Uruguay and Argentina in the 1975 Statute for the pur-
poses of protecting the environment of the River Uruguay. As clearly
stated by Article 1, the objective and purpose of the 1975 Statute was
“to establish a joint machinery necessary for the optimum and rational
utilization of the River Uruguay”. The necessary participation of the
Administrative Commission of the River Uruguay (CARU) in the
process of assessing environmental impacts on the River Uruguay, as a

43

153                   PULP MILLS (DISS. OP. VINUESA)


recognized shared natural resource, within a pre-established binding joint
machinery, constitutes the essential legal and binding guarantee for the
proper implementation of the said precautionary principle.
  The existence of a reasonable uncertainty as to a risk of irreparable
harm to the river environment has been recognized by Uruguay when, at
the hearings on provisional measures, it affirmed that there was no final
environmental assessment in relation to the operation of the mills and
that no authorization had yet been issued for the construction of the
CMB plant.

                                    *   *
   The Republic of Argentina has requested two different sets of provi-
sional measures. The first set refers, in general terms, to suspension of the
construction of the works until a final decision has been reached by the
Court. The second set of provisional measures refers in general terms to
the full and adequate implementation of rights and obligations under the
1975 Statute.
   The majority of the Court has found that, in the present circumstances,
there is no need for the Court to indicate the provisional measures
requested by Argentina. In the motivation of its decision, the Court
found that the construction of the works at the current site could not be
deemed to create a fait accompli. It further considered that Uruguay
bears all the risks of any subsequent finding on the merits whereby it
would be found that the construction of the works breached a legal right
of Argentina, and that such works could not be continued or that the
mills would have to be modified or dismantled. In addition, in consider-
ing the present circumstances of the case, the Court took particular note
of the commitments undertaken by Uruguay at the closing session of the
hearings on provisional measures. I believe, however, that the Court
should have proceeded to guarantee those unilateral commitments by
indicating provisional measures alternative to the ones requested by
Argentina.
   There is no doubt that the Court has the power to indicate provisional
measures other than those requested by the parties (see Anglo-Iranian Oil
Co., Interim Protection, Order of 5 July 1951, I.C.J. Reports 1951,
pp. 93-94 ; Fisheries Jurisdiction (United Kingdom v. Iceland), Interim
Protection, Order of 17 August 1972, I.C.J. Reports 1972, pp. 17-18 ;
Fisheries Jurisdiction (Federal Republic of Germany v. Iceland), Interim
Protection, Order of 17 August 1972, I.C.J. Reports 1972, pp. 35-36 ;
Nuclear Tests (Australia v. France), Interim Protection, Order of 22 June
1973, I.C.J. Reports 1973, p. 106 ; Nuclear Tests (New Zealand v.
France), Interim Protection, Order of 22 June 1973, I.C.J. Reports 1973,
p. 142 ; United States Diplomatic and Consular Staff in Tehran (United
States of America v. Iran), Provisional Measures, Order of 15 December
1979, I.C.J. Reports 1979, p. 21 ; Military and Paramilitary Activities in
and against Nicaragua (Nicaragua v. United States of America), Provi-

44

154                    PULP MILLS (DISS. OP. VINUESA)


sional Measures, Order of 10 May 1984, I.C.J. Reports 1984, p. 187 ;
Frontier Dispute (Burkina Faso/Republic of Mali), Provisional Measures,
Order of 10 January 1986, I.C.J. Reports 1986, pp. 12-13 ; Application of
the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia and Monte-
negro)), Provisional Measures, Order of 8 April 1993, I.C.J. Reports
1993, p. 24).

   As recalled above, in the present case, Uruguay has unilaterally recog-
nized its obligations under the 1975 Statute and assured the Court that it
will abide by them. I consider that this unilateral commitment should
have been complemented by the indication by the majority of the Court
of provisional measures aimed at preserving the procedural and substan-
tial rights of both Parties to full implementation of the joint machinery
provided for under Chapter II of the 1975 Statute. For that purpose, the
majority of the Court should have indicated, as a provisional measure,
the temporary suspension of the construction of the mills until Uruguay
notifies the Court of its fulfilment of the above-mentioned Statute obli-
gations. In the event that Argentina might have failed to fulfil its own
identical obligations under the 1975 Statute, Uruguay would always
have the possibility to ask the Court to set aside the indicated temporary
suspension.
   In addition, the majority of the Court should have encouraged the
Parties, in the spirit of their historical and fraternal relationship, to make
an effort to try to solve the present dispute in accordance with the 1975
Statute, pending the final decision on the merits, as it did in the Passage
through the Great Belt (Finland v. Denmark) (Provisional Measures,
Order of 29 July 1991, I.C.J. Reports 1991, p. 20, para. 35).

   Finally, the majority of the Court should have recognized that it is
clearly in the interest of both Parties that their respective rights and obli-
gations be determined definitively as early as possible ; it would therefore
have been appropriate for the majority of the Court, with the co-opera-
tion of the Parties, to ensure that the decision on the merits be reached
with all possible expedition, as it also did in the Passage through the
Great Belt (Finland v. Denmark) (Provisional Measures, Order of 29 July
1991, I.C.J. Reports 1991, p. 20, para. 36).

                                        (Signed) Raúl Emilio VINUESA.




45

